PER CURIAM.
This appeal of the district court’s August 3, 2004 summary judgment order is proceeding pursuant to an order of this court entered on December 8, 2004.
The central question in this case is who is responsible for a fire that destroyed a recently constructed shrimp boat. We have carefully reviewed the massive briefs in this complex dispute. We find no error in the district court’s exclusion of untimely expert materials under the Federal Rules of Civil Procedure. Because there is no evidence establishing that the fire is the result of D’s Electrical Contracting, Inc.’s negligence, we hold that the district court properly granted summary judgment.
AFFIRMED.